___________

                                     No. 95-3818
                                     ___________

Delanor Berry; Jack Bennett;              *
Elmer Jackson; John Hutson;               *
Perry Scroggins; Ricky Armstrong,*
                                          *
              Appellants,                 *   Appeal from the United States
                                          *   District Court for the
     v.                                   *   Eastern District of Arkansas.
                                          *
The City of Little Rock,                  *         [UNPUBLISHED]
                                          *
              Appellee.                   *


                                     ___________

                     Submitted:      July 3, 1996

                            Filed:   August 23, 1996
                                     ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Plaintiffs appeal from the district court's1 dismissal of their 42
U.S.C. § 1983 claim against the City of Little Rock, Arkansas, in which
they challenged the constitutionality of Local Ordinance 16,659 and its
application.    Having carefully reviewed the record and the parties' briefs,
we conclude that the district court's dismissal of the complaint was
correct, and that an opinion on these matters would have no precedential
value.


     Accordingly, we affirm the judgment of the district court.        See 8th
Cir. R. 47B.




     1
      The Honorable Garnett Thomas Eisele, United States District
Judge for the Eastern District of Arkansas.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-